MCCARTHY, District Judge.
The only question before this court is whether the evidence is sufficient to support the verdict of the jury assessing benefits to the lands of appellants, and assessing the damages of appellant W. S. Stuart.
The general rule is that this court will not disturb the verdict of a jury or the judgment of a trial court because of conflict in the evidence when there is sufficient proof, if uncontradicted, to sustain it. (Raft River Land & Livestock Co. v. Laird, 30 Ida. 804, 168 Pac. 1074.)
Counsel for appellants contend that this rule does not apply to this proceeding because C. S., sec. 4515, provides that an appeal in a drainage case shall bring before the supreme court the propriety and justness of the amount of damages or assessments of benefits. We see nothing in this language to take such Cases out of the general rule.
*140Applying the general rale to the evidence, we conclude the evidence is sufficient to support the verdict.
The judgment of the district court is affirmed and costs are awarded to respondents.
Morgan, C, J., and Budge, J., concur.